Citation Nr: 0733500	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-41 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine (low back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the evaluation of the 
veteran's low back disability to 20 percent, effective 
October 4, 2003.  

Although the veteran requested the opportunity to testify at 
a Board hearing, in October 2006, he withdrew this request 
and indicated that he did not wish to be rescheduled for 
another hearing.  In addition, he stated that he preferred to 
"waive" the opportunity to testify at a hearing.  As such, 
there is no outstanding hearing request and the Board will 
proceed to adjudicate the veteran's claim.

As will be explained below, the current record warrants an 
award of a separate 20 percent evaluation for impairment of 
the sciatic nerve arising from the veteran's low back 
disability.  However, the record also shows that in a January 
2005 statement, the veteran related that his condition had 
deteriorated even further.  Rather than delay an award of 
current entitlement while additional development is 
undertaken as a consequence of the veteran's statement, the 
Board will award the increased benefits demonstrated by the 
present record, and remand for additional development to 
ascertain whether even greater entitlement is shown.  The 
remand action will be directed to the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Prior to January 26, 2005, the veteran's low back 
disability was not manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or by 
favorable ankylosis of the entire thoracolumbar spine.

2.  Prior to January 26, 2005, there was no medical evidence 
showing that the veteran's low back disability was productive 
of incapacitating episodes.

3.  Prior to January 26, 2005, the veteran's low back 
disability was manifested by neurologic impairment of the 
left lower extremity that resulted in disability analogous to 
moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation in excess of 20 
percent evaluation for low back disability, prior to January 
26, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5235-5243 (2007).

2.  The criteria for a separate 20 percent evaluation for 
left-sided moderate incomplete paralysis of the sciatic 
nerve, prior to January 26, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.20, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a November 2003 letter, which predates the January 2004 
rating decision on appeal, the RO notified the veteran of the 
first element, i.e., that the evidence needed to show that 
his low back disability had "gotten worse."  See Overton v. 
Nicholson, 20 Vet. App. 427, 440-41 (2006).  The November 
2003 letter also satisfied the second and third elements 
because it notified the veteran of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.  As to the fourth element, although the 
letter did not specifically advise him to provide VA with any 
pertinent evidence in his possession to VA, in a signed 
January 2007 statement, the veteran indicated that he had no 
additional information or evidence to submit to VA, which 
affirmatively demonstrates that he understood that he needed 
to file with VA any evidence in his possession that might 
substantiate his claim.

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In March 2006 correspondence, VA advised the veteran 
of these criteria.  

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate the 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate his 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  In this regard, the 
Board points out that VA has associated with the claims 
folder records of the veteran's VA outpatient care.  Further, 
the RO has associated with the claims folder an October 2003 
report prepared by the veteran's treating VA physician, and 
in December 2003 he was afforded a formal VA examination to 
assess the nature, extent, current and manifestations of his 
low back disability.  As such, for the period prior to 
January 26, 2005, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

Background and Analysis

The veteran asserts that his low back disability is much more 
severely disabling than the current 20 percent rating 
reflects.  In support, he points out that he suffers from 
numerous manifestations due to the disability and is confined 
to a wheelchair.

In a July 1960 rating decision, the RO granted service 
connection for mild, symptomatic lumbar strain and assigned a 
10 percent rating under former Diagnostic Code 5295, 
effective May 28, 1960.  This evaluation remained in effect 
when the veteran filed this claim for an increased rating on 
October 4, 2003.  

In an October 2003 report, the veteran's treating VA 
physician indicated he suffered from severe low back 
disability with secondary manifestations in his lower 
extremities.  The examiner reported that the veteran's 
condition had worsened to the point that he was wheelchair 
bound due to his service-connected degenerative disc disease 
of the lumbar spine.

In December 2003, the veteran was afforded a formal VA spine 
examination.  The physician noted the history of the 
veteran's low back disability as well as his complaints of 
left-sided radiculopathy.  The examiner reported that the 
veteran had functional loss of his left leg due to pain and 
weakness on movement.

The examination further revealed that the veteran was 
wheelchair bound and unable to ambulate to the examination 
table or undress himself.  He had a complete loss of the 
lordotic curve, with mild spasm to the paraspinal musculature 
bilaterally.  Flexion of the thoracolumbar spine was limited 
to 60 degrees, extension to 10 degrees, lateral flexion 
bilaterally to 10 degrees, and lateral rotation bilaterally 
to 20 degrees.  The physician indicated that the veteran 
exhibited pain with motion in all planes of excursion, and 
straight leg raising tests were positive bilaterally.  He 
also had absent ankle jerk bilaterally.  Sensory dermatomes 
L3 through L5 were diminished on the left side.  A CT scan 
disclosed significant intervertebral disc space narrowing at 
L2, L3, L4, and at L5-S1.  The diagnoses were status post 
lumbar laminectomy; and significant degenerative disc disease 
in the lumbar spine involving multiple levels with a left-
sided radiculopathy.  In addition, the physician opined that 
the veteran's intervertebral disc disease was a progression 
of his service-connected lumbar strain.

Based on the above evidence, the RO recharacterized the 
service-connected low back disability as degenerative disc 
disease of the lumbar spine and increased the evaluation to 
20 percent under Diagnostic Code 5243, effective October 4, 
2003.

VA outpatient treatment records, dated from 2003 to 2004, 
contain findings and conclusions consistent with that noted 
in the October and December 2003 reports.  These records 
confirm that the veteran has significant left-sided 
radiculopathy.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In addition, if the veteran has been diagnosed as having a 
specific condition and that disability is not listed in the 
Rating Schedule, the diagnosed condition will be evaluated by 
analogy to a closely-related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability that are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

The veteran's low back disability may be rated pursuant to 
the general rating formula for diseases and injuries of the 
spine set forth in Diagnostic Codes 5235-5242.  Under the 
general rating formula, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires that the condition be manifested 
by forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  This code provides that a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  Finally, a maximum 60 percent rating is available when 
the condition is manifested by incapacitating episodes having 
a total duration of at least six weeks but less than twelve 
weeks per year.

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The Board reiterates that, where, as here, a veteran has 
intervertebral disc syndrome, the condition may be evaluated 
either based on the total duration of incapacitating episodes 
over the past twelve months under Diagnostic Code 5243, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic impairment, whichever 
method results in the higher evaluation.  Based on a careful 
review of the record, because there is no evidence indicating 
that a physician has prescribed bed rest to treat any 
incapacitating episodes, and indeed the veteran does not 
contend otherwise, the Board finds it is more favorable to 
the veteran to evaluate his low back disability based on the 
discrete orthopedic and neurological manifestations.

Orthopedic impairment of the low back

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5243.  The 
medical evidence, including the range of motion findings 
obtained at the December 2003 VA examination, show that the 
veteran's range of motion does not warrant an evaluation in 
excess of 20 percent.  There is no medical evidence showing 
that he has ankylosis of the thoracolumbar spine, and 
indeed, he does not contend otherwise.  As such, the 
preponderance of the evidence is against his entitlement to 
a separate evaluation in excess of 20 percent.

Neurological impairment of the low back

The medical evidence uniformly shows that the veteran has 
significant left-sided radiculopathy.  Under Diagnostic Code 
8520, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the 
sciatic nerve; a 40 percent evaluation requires moderately 
severe incomplete paralysis; a 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy; an 
80 percent evaluation requires complete paralysis of the 
sciatic nerve.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  

Based on the veteran's statements, the findings contained in 
the December 2003 VA examination report, and the VA 
outpatient treatment records, the Board finds that his low 
back disability warrants a separate 20 percent rating under 
Diagnostic Code 8520 for disability analogous to moderate 
incomplete paralysis of the sciatic nerve of the left lower 
extremity.  As such, the evidence supports entitlement to a 
separate 20 percent rating, and no more, for this discrete 
manifestation of his low back disability.

Extraschedular consideration

The Board concludes that, prior to January 26, 2005, there 
was no showing that the discrete manifestations of the 
veteran's low back disability reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher ratings on an extraschedular basis.  There was no 
showing any of these manifestations were productive of marked 
interference with employment that is not contemplated by the 
three separate 20 percent ratings, which pursuant to the 
application of the combined ratings table set forth in 
38 C.F.R. § 4.25, result in a combined 50 percent evaluation.  
Further, none of the manifestations required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate evaluation in excess of 20 percent for low back 
disability is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.

REMAND

In a January 26, 2005, statement, the veteran reported that 
his low back disability had worsened.  As such, the Board has 
no discretion and must remand this matter to afford the 
veteran a contemporaneous VA examination to assess the 
current nature, extent, severity and manifestations of his 
low back disability since January 26, 2005.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

In addition, because the veteran reports that he receives all 
his medical care at the Miami, Florida, VA Medical Center, on 
remand, the AMC must obtain records of his current treatment 
at that facility.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records from the Miami, 
Florida, VA Medical Center, dated since 
October 2004.

2.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

Further, the examiner should discuss 
the nature and severity of the 
veteran's left-sided radiculopathy.  
The examiner should also state whether 
it is at least as likely as not that 
the veteran has right-sided 
radiculopathy stemming from his low 
back disability, and if so, describe 
the nature and extent of that 
impairment.

The examiner should discuss the whether 
any urinary incontinence is present, 
and if so, how frequently absorbent 
materials must be changed. 

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should clearly indicate that.  
The rationale for any opinion expressed 
should be provided in a legible report.  

3.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


